Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the ground that the second count of the complaint fails to state a cause of action beyond that alleged in the first cause of action. (See Brewster v. Rogers Co., 169 N. Y. 73, 80 ; 30 Fed. Cases, 999, 1000, Case No. 18,258.) All concur. (The order denies defendants’ motion to dismiss the complaint as to the second cause of action. The first cause of action is to recover a penalty for the refusal of defendants to serve plaintiff in a public restaurant because plaintiff was colored. The second cause of action is for damages sustained by plaintiff by reason of her being compelled to leave the restaurant without service.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.